Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,8-13,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2017/0237664 A1) in view of Sevinc et al. (US 2019 / 0149518 A1)

Regarding Claim 1, Jackson teaches, A method for a network element to perform flow cache information update for packet processing, wherein the method comprises: (Fig1-
configuring flow cache information specifying a set of actions based on a sequence of stages that is executable; (Fig 1 – steps 110-matching flow entry stored in cache,115-Select the flow entry and 120-Perform flow entry ' s associated set of actions on the packet. The stages of packet processing are also described in [0008])
configuring dependency information specifying execution dependence or independence among actions in the set during; and ([0102]-The switching element might perform multiple sets of action or just one set of action (eg.  the matching flow with the highest priority value. Fig3- shows flow table with action and corresponding priority (=dependency of action). 
in response to detecting a configuration change associated with at least one stage from the sequence of stages, ([0094]- FIG2 illustrates an example of dynamically generating a wild card flow. Specifically, this figure shows a switching element 205 that examines a flow entry in a flow table(=configuration) and generates a cache flow entry with at least one wildcard field. This example is shown in terms of five stages of operations 245 - 265 of the switching element (=stages affected by flow rules or cfg. Fig 5 step514-shows reconfiguration of flow and based on Fig2 flow entry and stages, any new flow entry(=reconfiguration) would affect the stages 245-265));
Jackson teaches a set of actions but not a first and second action ((Fig5-steps 514-Dynamically generate a new flow entry (=configuration change) with zero or more wildcard fields, step-518-Send the packet to the kernel module with instructions to perform a set of actions on the packet (=first action);
Jackson does not teach, during slow-path packet processing;
Sevinc teaches, slow-path packet processing ([0027]- The mega flows cache (=flow cache) the user space flows(=stages) and as long as there is no rule change, no packets other than the initial packets of a flow are processed (=set of actions) in the slow - path user space);
fast-path packet processing ([0069]- revalidating packets such as pl and p3 introduce little performance impact as these packets (=dependency of actions) are processed by the kernel module in the fast – path);
identifying, from the set of actions, at least one first action that is affected by the configuration change based on the dependency information; (Fig9- step 950- “Perform the corresponding ALG related transition processing (= first action affected) by configuration change at step-905.)
identifying, from the set of actions, at least one second action not affected by the configuration change based on the dependency information; and (Fig9- step 955- Perform the corresponding non - ALG related transition processing (= second action not affected) by configuration change at step-905.)
performing a granular update to the flow cache information by updating the at least one first action, but not the at least one second action. (Fig 11A- steps 1105, 1110 relate to ALG related processing (=first action) and step-1110- “Delete the previous entry and create a new entry in the connection table for the ALG rule using force commit” (=updating one first action). Steps 1115,1125- “Previous rule ALG and No the new rule either stateful non ALG or stateless “- “No”- “A”, relate to non-ALG related action (=second action) which requires no update in connection table (=no update to flow cache based on second action)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson, during slow-path packet processing;as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation.

Regarding Claim 2, Jackson does not teach, the method of claim 1, wherein performing the granular update to the flow cache information comprises: in response to detecting a packet associated with the packet flow for which the flow cache information is configured, performing fast-path packet processing to execute the at least one second action.
Sevinc teaches, the method of claim 1, wherein performing the granular update to the flow cache information comprises: in response to detecting a packet associated with the packet flow for which the flow cache information is configured, performing fast-path packet processing to execute the at least one second action.([0069]- As a result , revalidating packets such as pl and p3 introduce little performance impact as these packers are processed by the kernel module in the fast - path . The revalidation of connection entry for a subsequent packet (such as p3) on the same connection is quickly performed by using the cached values).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson, the method of claim 1, wherein performing the granular update to the flow cache information comprises: in response to detecting a packet associated with the packet flow for which the flow cache information is configured, performing fast-path packet processing to execute the at least one second action as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation.

Regarding Claim 3, Jackson does not teach, the method of claim 2, wherein performing the granular update to the flow cache information comprises: switching from fast-path packet processing to slow-path packet processing to perform the granular update to update the at least one first action.
Sevinc teaches, The method of claim 2, wherein performing the granular update to the flow cache information comprises: switching from fast-path packet processing to slow-path packet processing to perform the granular update to update the at least one first action.([ 0027 ] The OVS implements mega flows by including wildcard fields that wildcard the fields that do not affect packet forwarding in order to allow more flows to use the cached entries of the fast - path kernel module . The mega flows cache the userspace flows and as long as there is no rule change, no packets other than the initial packets of a flow are processed in the slow - path userspace. This shows a switch from fast path to slow path in initial packets (=first action)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson, The method of claim 2, wherein performing the granular update to the flow cache information comprises: switching from fast-path packet processing to slow-path packet processing to perform the granular update to update the at least one first action as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation.

Regarding Claim 4, Jackson teaches, the method of claim 1, wherein identifying the at least one first action comprises: G380-23-based on the dependency information, identifying an execution dependence among multiple first actions during fast-path packet processing, wherein the multiple first actions are associated with a dependency chain. (Fig5- step-508 and 510- “Perform a set of actions based on the selected flow entry”)

Regarding Claim 5, Jackson does not teach, the method of claim 4, wherein identifying the at least one first action comprises: invalidating the multiple first actions by updating validity information that includes multiple bits associated with respective actions in the set, wherein a particular bit is updated to indicate that a particular first action is invalid.
Sevinc teaches, the method of claim 4, wherein identifying the at least one first action comprises: invalidating the multiple first actions by updating validity information that includes multiple bits associated with respective actions in the set, wherein a particular bit is updated to indicate that a particular first action is invalid. (Fig 11B-step 1165 Delete the previous control connection and the related data connection entries from the connection table (=invalidate first action of ALG rule) and step-1170- “enter a new entry in the connection table for the new rule”. Fig3- includes statefulness bit-320 and action bit 325 and logging bit-320that are changed based on the action in the connection table. The logging bit 310 specifies whether or not the last packet of a connection and the rule identification 210 that allowed the connection are logged (=change in bit).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson the method of claim 4, wherein identifying the at least one first action comprises: invalidating the multiple first actions by updating validity information that includes multiple bits associated with respective actions in the set, wherein a particular bit is updated to indicate that a particular first action is invalid as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation.

Regarding Claim 6, Jackson teaches, the method of claim 1, wherein identifying the at least one second action comprises: based on the dependency information, identifying an execution independence between the at least one second action and the at least one first action during fast-path packet processing. (Fig9 shows the second action- step-955 is performed without and relevance or dependency to action at step-950(=first action). This happens during fast-path processing as all flows except initial happen in fast-path as described in [0027]).

Regarding Claim 8, A non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a computer system, cause the processor to perform a method of flow cache information update for packet processing, wherein the method comprises: (Fig. 65 describes the apparatus to perform flow cache information)
configuring flow cache information specifying a set of actions based on a sequence of stages that is executable during packet processing; (Fig 1 – steps 110-matching flow entry stored in cache,115-Select the flow entry and 120-Perform flow entry ' s associated set of actions on the packet. The stages of packet processing are also described in [0008])
configuring dependency information specifying execution dependence or independence among actions in the set during packet processing; and ([0102]-The switching element might perform multiple sets of action or just one set of action (eg.  the matching flow with the highest priority value. Fig3- shows flow table with action and corresponding priority (=dependency of action).
in response to detecting a configuration change associated with at least one stage from the sequence of stages, ([0094]- FIG2 illustrates an example of dynamically generating a wild card flow. Specifically, this figure shows a switching element 205 that examines a flow entry in a flow table(=configuration) and generates a cache flow entry with at least one wildcard field. This example is shown in terms of five stages of operations 245 - 265 of the switching element (=stages affected by flow rules or cfg. Fig 5 step514-shows reconfiguration of flow and based on Fig2 flow entry and stages, any new flow entry(=reconfiguration) would affect the stages 245-265));
Jackson teaches a set of actions but not a first and second action ((Fig5-steps 514-Dynamically generate a new flow entry (=configuration change) with zero or more wildcard fields, step-518-Send the packet to the kernel module with instructions to perform a set of actions on the packet (=first action);
Jackson does not teach, during slow-path packet processing; during fast-path packet processing; G380-24-identifying, from the set of actions, at least one first action that is affected by the configuration change based on the dependency information; 
identifying, from the set of actions, at least one second action not affected by the configuration change based on the dependency information; and performing a granular update to the flow cache information by updating the at least one first action, but not the at least one second action.
Sevinc teaches, slow-path packet processing ([0027]- The mega flows cache (=flow cache) the userspace flows(=stages) and as long as there is no rule change, no packets other than the initial packets of a flow are processed (=set of actions) in the slow - path user space);
fast-path packet processing ([0069]- revalidating packets such as pl and p3 introduce little performance impact as these packets (=dependency of actions) are processed by the kernel module in the fast – path);
identifying, from the set of actions, at least one first action that is affected by the configuration change based on the dependency information; (Fig9- step 950- “Perform the corresponding ALG related transition processing (= first action affected) by configuration change at step-905.)
identifying, from the set of actions, at least one second action not affected by the configuration change based on the dependency information; and (Fig9- step 955- Perform the corresponding non - ALG related transition processing (= second action not affected) by configuration change at step-905.)
performing a granular update to the flow cache information by updating the at least one first action, but not the at least one second action. (Fig 11A- steps 1105, 1110 relate to ALG related processing (=first action) and step-1110- “Delete the previous entry and create a new entry in the connection table for the ALG rule using force commit” (=updating one first action). Steps 1115,1125- “Previous rule ALG and No the new rule either stateful non ALG or stateless “- “No”- “A”, relate to non-ALG related action (=second action) which requires no update in connection table (=no update to flow cache based on second action)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson, during slow-path packet processing; during fast-path packet processing; G380-24-identifying, from the set of actions, at least one first action that is affected by the configuration change based on the dependency information; 
identifying, from the set of actions, at least one second action not affected by the configuration change based on the dependency information; and performing a granular update to the flow cache information by updating the at least one first action, but not the at least one second action as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation.

Regarding Claim 9, Jackson does not teach, the non-transitory computer-readable storage medium of claim 8, wherein performing the granular update to the flow cache information comprises: in response to detecting a packet associated with the packet flow for which the flow cache information is configured, performing fast-path packet processing to execute the at least one second action.
Sevinc teaches, The non-transitory computer-readable storage medium of claim 8, wherein performing the granular update to the flow cache information comprises: in response to detecting a packet associated with the packet flow for which the flow cache information is configured, performing fast-path packet processing to execute the at least one second action.([0069]- As a result , revalidating packets such as pl and p3 introduce little performance impact as these packers are processed by the kernel module in the fast - path . The revalidation of connection entry for a subsequent packet (such as p3) on the same connection is quickly performed by using the cached values).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson, The non-transitory computer-readable storage medium of claim 8, wherein performing the granular update to the flow cache information comprises: in response to detecting a packet associated with the packet flow for which the flow cache information is configured, performing fast-path packet processing to execute the at least one second action as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation.

Regarding Claim 10, Jackson does not teach, the non-transitory computer-readable storage medium of claim 9, wherein performing the granular update to the flow cache information comprises: switching from fast-path packet processing to slow-path packet processing to perform the granular update to update the at least one first action.
Sevinc teaches, the non-transitory computer-readable storage medium of claim 9, wherein performing the granular update to the flow cache information comprises: switching from fast-path packet processing to slow-path packet processing to perform the granular update to update the at least one first action.([ 0027 ] The OVS implements mega flows by including wildcard fields that wildcard the fields that do not affect packet forwarding in order to allow more flows to use the cached entries of the fast - path kernel module . The mega flows cache the user space flows and as long as there is no rule change, no packets other than the initial packets of a flow are processed in the slow - path userspace. This shows a switch from fast path to slow path in initial packets (=first action)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson, the non-transitory computer-readable storage medium of claim 9, wherein performing the granular update to the flow cache information comprises: switching from fast-path packet processing to slow-path packet processing to perform the granular update to update the at least one first action as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation.

Regarding Claim 11, Jackson teaches, the non-transitory computer-readable storage medium of claim 8, wherein identifying the at least one first action comprises: based on the dependency information, identifying an execution dependence among multiple first actions during fast-path packet processing, wherein the multiple first actions are associated with a dependency chain. (Fig5- step-508 and 510- “Perform a set of actions based on the selected flow entry”).

Regarding Claim 12, Jackson does not teach, the non-transitory computer-readable storage medium of claim 11, wherein identifying the at least one first action comprises: invalidating the multiple first actions by updating validity information that includes multiple bits associated with respective actions in the set, wherein a particular bit is updated to indicate that a particular first action is invalid.
Sevinc teaches, the non-transitory computer-readable storage medium of claim 11, wherein identifying the at least one first action comprises: invalidating the multiple first actions by updating validity information that includes multiple bits associated with respective actions in the set, wherein a particular bit is updated to indicate that a particular first action is invalid. (Fig 11B-step 1165 Delete the previous control connection and the related data connection entries from the connection table (=invalidate first action of ALG rule) and step-1170- “enter a new entry in the connection table for the new rule”. Fig3- includes statefulness bit-320 and action bit 325 and logging bit-320that are changed based on the action in the connection table. The logging bit 310 specifies whether or not the last packet of a connection and the rule identification 210 that allowed the connection are logged (=change in bit).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson the non-transitory computer-readable storage medium of claim 11, wherein identifying the at least one first action comprises: invalidating the multiple first actions by updating validity information that includes multiple bits associated with respective actions in the set, wherein a particular bit is updated to indicate that a particular first action is invalid as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation.

Regarding Claim 13, Jackson teaches, the non-transitory computer-readable storage medium of claim 8, wherein identifying the at least one second action comprises: based on the dependency information, identifying an execution independence between the at least one second action and the at least one first action during fast-path packet processing. (Fig9 shows the second action- step-955 is performed without and relevance or dependency to action at step-950(=first action). This happens during fast-path processing as all flows except initial happen in fast-path as described in [0027]).

Regarding Claim 15, A network element, comprising: 
a flow cache to facilitate packet processing; and 
a processor to: (Fig 65 shows processor implementing packet processing)
configure, in the flow cache, flow cache information specifying a set of actions based on a sequence of stages that is executable during packet processing; (Fig 1 – steps 110-matching flow entry stored in cache,115-Select the flow entry and 120-Perform flow entry ' s associated set of actions on the packet. The stages of packet processing are also described in [0008])
configure, in the flow cache, dependency information specifying execution dependence or independence among actions in the set during packet processing; and ([0102]-The switching element might perform multiple sets of action or just one set of action (eg.  the matching flow with the highest priority value. Fig3- shows flow table with action and corresponding priority (=dependency of action). 
 in response to detecting a configuration change associated with at least one stage from the sequence of stages, ([0094]- FIG2 illustrates an example of dynamically generating a wild card flow. Specifically, this figure shows a switching element 205 that examines a flow entry in a flow table(=configuration) and generates a cache flow entry with at least one wildcard field. This example is shown in terms of five stages of operations 245 - 265 of the switching element (=stages affected by flow rules or cfg. Fig 5 step514-shows reconfiguration of flow and based on Fig2 flow entry and stages, any new flow entry(=reconfiguration) would affect the stages 245-265));
Jackson teaches a set of actions but not a first and second action ((Fig5-steps 514-Dynamically generate a new flow entry (=configuration change) with zero or more wildcard fields, step-518-Send the packet to the kernel module with instructions to perform a set of actions on the packet (=first action);
Jackson does not teach during slow-path packet processing;
Sevinc teaches, slow-path packet processing ([0027]- The mega flows cache (=flow cache) the user space flows(=stages) and as long as there is no rule change, no packets other than the initial packets of a flow are processed (=set of actions) in the slow - path user space);
fast-path packet processing ([0069]- revalidating packets such as pl and p3 introduce little performance impact as these packets (=dependency of actions) are processed by the kernel module in the fast – path);
identify, from the set of actions, at least one first action that is affected by the configuration change based on the dependency information; (Fig9- step 950- “Perform the corresponding ALG related transition processing (= first action affected) by configuration change at step-905.)
identify, from the set of actions, at least one second action not affected by the configuration change based on the dependency information; and (Fig9- step 955- Perform the corresponding non - ALG related transition processing (= second action not affected) by configuration change at step-905.)
perform a granular update to the flow cache information by updating the at least one first action, but not the at least one second action. (Fig 11A- steps 1105, 1110 relate to ALG related processing (=first action) and step-1110- “Delete the previous entry and create a new entry in the connection table for the ALG rule using force commit” (=updating one first action). Steps 1115,1125- “Previous rule ALG and No the new rule either stateful non ALG or stateless “- “No”- “A”, relate to non-ALG related action (=second action) which requires no update in connection table (=no update to flow cache based on second action)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson, during slow-path packet processing;as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation

Regarding Claim 16, Jackson does not teach, the network element of claim 15, wherein the processor is to perform the granular update to the flow cache information by performing the following: in response to detecting a packet associated with the packet flow for which the flow cache information is configured, perform fast-path packet processing to execute the at least one second action.
Sevinc teaches, the network element of claim 15, wherein the processor is to perform the granular update to the flow cache information by performing the following: in response to detecting a packet associated with the packet flow for which the flow cache information is configured, perform fast-path packet processing to execute the at least one second action.([0069]- As a result , revalidating packets such as pl and p3 introduce little performance impact as these packers are processed by the kernel module in the fast - path . The revalidation of connection entry for a subsequent packet (such as p3) on the same connection is quickly performed by using the cached values).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson, the network element of claim 15, wherein the processor is to perform the granular update to the flow cache information by performing the following: in response to detecting a packet associated with the packet flow for which the flow cache information is configured, perform fast-path packet processing to execute the at least one second action as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation.

Regarding Claim 17, Jackson does not teach, the network element of claim 16, wherein the processor is to perform the granular update to the flow cache information by performing the following: switching from fast-path packet processing to slow-path packet processing to perform the granular update to update the at least one first action.
Sevinc teaches, the network element of claim 16, wherein the processor is to perform the granular update to the flow cache information by performing the following: switching from fast-path packet processing to slow-path packet processing to perform the granular update to update the at least one first action([ 0027 ] The OVS implements mega flows by including wildcard fields that wildcard the fields that do not affect packet forwarding in order to allow more flows to use the cached entries of the fast - path kernel module . The mega flows cache the user space flows and as long as there is no rule change, no packets other than the initial packets of a flow are processed in the slow - path user space. This shows a switch from fast path to slow path in initial packets (=first action)).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson, the network element of claim 16, wherein the processor is to perform the granular update to the flow cache information by performing the following: switching from fast-path packet processing to slow-path packet processing to perform the granular update to update the at least one first action as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation.


Regarding Claim 18, Jackson teaches, the network element of claim 15, wherein the processor is to identify the at least one first action by performing the following: based on the dependency information, identifying an execution dependence among multiple first actions during fast-path packet processing, wherein the multiple first actions are associated with a dependency chain. (Fig5- step-508 and 510- “Perform a set of actions based on the selected flow entry”)

Regarding Claim 19, Jackson does not teach, the network element of claim 18, wherein the processor is to identify the at least one first action by performing the following: invalidating the multiple first actions by updating validity information that includes multiple bits associated with respective actions in the set, wherein a particular bit is updated to indicate that a particular first action is invalid.
Sevinc teaches, the network element of claim 18, wherein the processor is to identify the at least one first action by performing the following: invalidating the multiple first actions by updating validity information that includes multiple bits associated with respective actions in the set, wherein a particular bit is updated to indicate that a particular first action is invalid. (Fig 11B-step 1165 Delete the previous control connection and the related data connection entries from the connection table (=invalidate first action of ALG rule) and step-1170- “enter a new entry in the connection table for the new rule”. Fig3- includes statefulness bit-320 and action bit 325 and logging bit-320that are changed based on the action in the connection table. The logging bit 310 specifies whether or not the last packet of a connection and the rule identification 210 that allowed the connection are logged (=change in bit).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson the network element of claim 18, wherein the processor is to identify the at least one first action by performing the following: invalidating the multiple first actions by updating validity information that includes multiple bits associated with respective actions in the set, wherein a particular bit is updated to indicate that a particular first action is invalid as taught by Sevinc to add fast and slow path processing and specify actions that give options of change or default operation.

Regarding Claim 20, Jackson teaches, the network element of claim 15, wherein the processor is to identify the at least one second action by performing the following: based on the dependency information, identifying an execution independence between the at least one second action and the at least one first action during fast-path packet processing. (Fig9 shows the second action- step-955 is performed without and relevance or dependency to action at step-950(=first action). This happens during fast-path processing as all flows except initial happen in fast-path as described in [0027]).

Claim(s) 7,14,21 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2017/0237664 A1) in view of Sevinc et al. (US 2019 / 0149518 A1) in further view of Shen et al. (US 9, 998,371 B2)

Regarding Claim 7, Jackson in view of Sevinc does not teach, the method of claim 1, wherein identifying the at least one first action comprises: identifying the first action that is executable independently from other actions in the set, wherein the first action is associated with one or more of the following: IP Flow Information Export (IPFIX), Switched Port Analyzer (SPAN), packet counting, packet tracing and network monitoring.
Shen teaches, the method of claim 1, wherein identifying the at least one first action comprises: identifying the first action that is executable independently from other actions in the set, wherein the first action is associated with one or more of the following: IP Flow Information Export (IPFIX), Switched Port Analyzer (SPAN), packet counting, packet tracing and network monitoring. (Col7, L28-31-FIG 2, the associated data structures such as policies table 142 and statistics table 147 for the new port are also created as shown in step 6(=first action). The polices include security, firewall, QoS, ACL, IPFix).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson in view of Sevinc does the method of claim 1, wherein identifying the at least one first action comprises: identifying the first action that is executable independently from other actions in the set, wherein the first action is associated with one or more of the following: IP Flow Information Export (IPFIX), Switched Port Analyzer (SPAN), packet counting, packet tracing and network monitoring as taught by Shen to IPFIX feature to data packets.

Regarding Claim 14, Jackson in view of Sevinc does not teach, the non-transitory computer-readable storage medium of claim 8, wherein identifying the at least one first action comprises: identifying the first action that is executable independently from other actions in the set, wherein the first action is associated with one or more of the following: IP Flow Information Export (IPFIX), Switched Port Analyzer (SPAN), packet counting, packet tracing and network monitoring.
Shen teaches, the non-transitory computer-readable storage medium of claim 8, wherein identifying the at least one first action comprises: identifying the first action that is executable independently from other actions in the set, wherein the first action is associated with one or more of the following: IP Flow Information Export (IPFIX), Switched Port Analyzer (SPAN), packet counting, packet tracing and network monitoring. (Col7, L28-31-FIG 2, the associated data structures such as policies table 142 and statistics table 147 for the new port are also created as shown in step 6(=first action). The polices include security, firewall, QoS, ACL, IPFix).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson in view of Sevinc The non-transitory computer-readable storage medium of claim 8, wherein identifying the at least one first action comprises: identifying the first action that is executable independently from other actions in the set, wherein the first action is associated with one or more of the following: IP Flow Information Export (IPFIX), Switched Port Analyzer (SPAN), packet counting, packet tracing and network monitoring as taught by Shen to IPFIX feature to data packets.

Regarding Claim 21, Jackson in view of Sevinc does not teach,, The network element of claim 15, wherein the processor is to identify the at least one first action by performing the following: G380-27-identifying the first action in the form of an action that is executable independently from other actions in the set, wherein the first action is associated with one or more of the following: IP Flow Information Export (IPFIX), Switched Port Analyzer (SPAN), packet counting, packet tracing and network monitoring.
Shen teaches, The network element of claim 15, wherein the processor is to identify the at least one first action by performing the following: G380-27-identifying the first action in the form of an action that is executable independently from other actions in the set, wherein the first action is associated with one or more of the following: IP Flow Information Export (IPFIX), Switched Port Analyzer (SPAN), packet counting, packet tracing and network monitoring. (Col7, L28-31-FIG 2, the associated data structures such as policies table 142 and statistics table 147 for the new port are also created as shown in step 6(=first action). The polices include security, firewall, QoS, ACL, IPFix).
It would have been obvious to a person having an ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jackson in view of Sevinc The network element of claim 15, wherein the processor is to identify the at least one first action by performing the following: G380-27-identifying the first action in the form of an action that is executable independently from other actions in the set, wherein the first action is associated with one or more of the following: IP Flow Information Export (IPFIX), Switched Port Analyzer (SPAN), packet counting, packet tracing and network monitoring as taught by Shen to IPFIX feature to data packets.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anindita Sen whose telephone number is (571)-272-2390. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)-272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANINDITA SEN/Examiner, Art Unit 2478               

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478